Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16388902 filed on 04/19/2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP 2018-115980, filed 06/19/2018 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi et al. (hereafter Ohashi, of record, see Information Disclosure Statement dated 04/19/2019) US 20160077309 A1.
 In regard to independent claim 1, Ohashi teaches (see Figs. 1-41) an imaging lens system  (i.e. image forming lens and device, see Title, Abstract, paragraphs [10-13, 59-71, 125-129, 145-162, 169-178, 227-238, 244-252], see e.g. examples in Figs. 1-5, 22-25 and Tables [145-162, 244-252]; where for brevity mostly example 1 will be referenced) comprising:  
5a first lens group having positive refractive power (i.e. positive group G1, Abstract, paragraphs [10-13, 59-71, 145-162, 169-178, 244-252], Figs. 1-5, 22-25); a stop (aperture stop S, Abstract, paragraphs [10-13, 59-71, 145-162, 169-178, 244-252], Figs. 1-5, 22-25); a second lens group having positive refractive power (i.e. positive group G2, Abstract, paragraphs [10-13, 59-71, 145-162, 169-178, 244-252], Figs. 1-5, 22-25); and a third lens group having one of positive refractive power and negative refractive power (i.e. positive or negative group G3, Abstract, paragraphs [10-13, 59-71, 145-162, 169-178, 244-252], Figs. 1-5, 22-25), disposed in that order from an object side to an image side (in that order from object to image side, paragraphs [10-13, 59-71, 145-162, 169-178, 244-252], Figs. 1-5, 22-25), 
the first lens group including a first-group-first positive lens (e.g. positive L11) and a first-group-second negative lens (i.e. negative L13), disposed in that order from the object side to the image side (as L11 and L13 are in that order from object to image side, in G1, paragraphs [125-129, 145-162, 169-178, 
a combination of the first lens group (G1) and the second lens group (G2) moving together as a single unit to the object side in focusing from infinity to a close distance to increase a distance between the second lens group and the third lens group (as G1 and G2 integrally move for focusing from long distance/infinity to short distance, as G3 is fixed, thus increasing the distance between G2 and G3, see Abstract, paragraphs [10, 12, 70-71, 174-175], as depicted in Figs. 1-5, 22-25 and changing distance A in corresponding tables), 
15conditional expression (1) below being satisfied:
 
    PNG
    media_image1.png
    14
    227
    media_image1.png
    Greyscale
 (i.e. as spacing between L31 and L32 and on axis length of G3, satisfies the above range, e.g. value 0.67, given data in Tables [145-162, 244-252], of Figs. 1-5, 22-25)
where dL31-L32 denotes air spacing between the third-group-first negative lens and the third- group-second positive lens in the third lens group (i.e. as air space between L31 and L32 in G3), and  20L3g denotes a distance along the optical axis between an object-side surface of the third-group-first negative lens and an image-side surface of the third-group-second positive lens (i.e. as on axis distance from object side of L31 to image side of L32 in G3, i.e. on axis length of G2, given data in Tables [145-162, 244-252], of Figs. 1-5, 22-25).

Regarding claim 2, Ohashi teaches (see Figs. 1-41) that conditional expressions (2), (3), and (4) below are satisfied: 
    PNG
    media_image2.png
    67
    458
    media_image2.png
    Greyscale
 (i.e. given data for positive L11 in G1, e.g. values 1.61, 63.33 and 0.0055 for the above expressions, in Tables [145-162, 244-252], for refractive index, Abbe number and partial dispersion ratio of L11 in G1, and conditional expression 9, paragraphs [104, 139-141, 215])
g,f of L11 in G1, and conditional expression 9, paragraphs [104, 139-141, 215]).  
10 Regarding claim 4, Ohashi teaches (see Figs. 1-41) that conditional expression (7) below is satisfied:
 
    PNG
    media_image3.png
    14
    173
    media_image3.png
    Greyscale
 (i.e. given data in Tables [145-162, 244-252], for f of the imaging lens and combined f1-2 of groups G1-G2, e.g. value 0.8, see conditional expression (3) for inverse of the above condition ratio and shorter range, paragraphs [81, 196]) 
where f denotes a focal length of entirety of the imaging lens system focused at infinity, and  15flg2g denotes a combined focal length of the first lens group and the second lens group (see data in Tables [145-162, 244-252], for f of the imaging lens and combined f1-2 of groups G1-G2, e.g. value 0.8, see also conditional expression (3) for inverse of the above condition ratio and shorter range, paragraphs [81, 196]). 
Regarding claim 5, Ohashi teaches (see Figs. 1-41) that conditional expression (8) below is satisfied: 

    PNG
    media_image4.png
    14
    369
    media_image4.png
    Greyscale
 (i.e. given data in Tables [145-162, 244-252], for object curvature of L11 and image side curvature of L13 , e.g. value 0.409) 
20where RL11a denotes a radius of curvature of an object-side lens of the first-group-first positive lens, and RL12b denotes a radius of curvature of an image-side lens of the first-group-second negative lens (i.e. see data in Tables [145-162, 244-252], for object curvature radius of L11 and image side curvature radius of L13 , e.g. value 0.409).  
Regarding claim 7, Ohashi teaches (see Figs. 1-41) that conditional expression (10) below is satisfied:
 
    PNG
    media_image5.png
    34
    492
    media_image5.png
    Greyscale
  Client Ref. No. FN201900572 (i.e. given data in Tables [145-162, 244-252], for image side curvature of L13 and object side curvature of L21 , e.g. value -0.043) 
where RL12b denotes a radius of curvature of an image-side surface of the first-group second negative lens, and RL21a denotes a radius of curvature of an object-side surface of a second-group-first 5lens closest to the object in the second lens group (i.e. see data in Tables [145-162, 244-252], for image side curvature of L13 in G1 and object side curvature radius of L21of G2, e.g. value -0.043).  
Regarding claim 8, Ohashi teaches (see Figs. 1-41) that the third lens group (G3) is mounted on an imaging plane in focusing from infinity to the close distance (i.e. as best understood G3 is mounted and fixed to the image surface and thus mounted with image surface Im, see e.g. Abstract, paragraphs [10, 12, 70, 129, 174, 189]).  
Regarding claim 9, Ohashi teaches (see Figs. 1-41) that the second lens group (G2) includes a second-group-first negative lens, a second- group-second positive lens, and a second-group-third positive lens, disposed in that order from the object side to the image side (i.e. as negative L21, positive L22 and positive L23 in that order from object to image side in G2, see paragraphs [10-13, 59-71, 145-162, 169-178, 244-252], Figs. 1-5, 22-25).  
Regarding claim 10, Ohashi teaches (see Figs. 1-41) that conditional expression (11) below is satisfied:
 
    PNG
    media_image6.png
    14
    378
    media_image6.png
    Greyscale
 (i.e. given data in Tables [145-162, 244-252], for image side curvature of L22 and object side curvature of L21, e.g. value 0.187) 
where 20RL22b denotes a radius of curvature of an image-side surface of the second-group- second positive lens of the second lens group, and RL21a denotes a radius of curvature of an object-side surface of the second-group- first negative lens of the second lens group (see data in Tables [145-162, 244-252], for image side curvature radius of L22 and object side curvature radius of L21 in G2, e.g. value 0.187, see e.g. Figs. 1-5, 22-25).
25 Regarding claim 11, Ohashi teaches (see Figs. 1-41) that conditional expression (12) below is satisfied: 
    PNG
    media_image7.png
    14
    379
    media_image7.png
    Greyscale
 (i.e. given data in Tables [145-162, 244-252], for image side curvature of L23 and object side curvature of L21, e.g. value 0.48)
where RL23b denotes a radius of curvature of an image-side surface of the second-group- 30third positive lens, and RL21a denotes the radius of curvature of the object-side surface of the second-group- first negative lens of the second lens group (i.e. see data in Tables [145-162, 244-252], for image side curvature radius of L23 and object side curvature radius of L21 in G2, e.g. value 0.48, see e.g. Figs. 1-5, 22-25). 
Regarding claim 12, Ohashi teaches (see Figs. 1-41) that each of the lenses constituting the first lens group, the second lens group, 23Client Ref. No. FN201900572 and the third lens group is a spherical lens (i.e. as lenses in G1, G2 and G3 of the image forming lens are spherical lenses with spherical surfaces, see Tables [145-162, 244-252] disclosing only spherical data i.e. with no aspheric relations, coefficients or other data, paragraphs [117, 168, 223, 266]).  
Regarding claim 13, Ohashi teaches (see Figs. 1-41) that each of the lenses constituting the first lens group, the second lens group, 5and the third lens group is made of inorganic solid material (i.e. as lenses in G1, G2 and G3 of the image forming lens are inorganic solid material, see glass type in Tables [145-162, 244-252],  and  paragraphs [119-120, 168,  22-226, 266]).  
Regarding claim 14, Ohashi teaches (see Figs. 1-41) an imaging device comprising the imaging lens system according to claim 1 (i.e. since the image forming lens (see claim 1 above is for image capturing device/camera 10, see Title, paragraphs [03, 05, 55, 122, 228, 267-274], see e.g. Fig. 41). 


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomioka US 20150293327 A1.
In regard to independent claim 1, Tomioka teaches (see Figs. 1-9) an imaging lens system  (i.e. imaging lens and apparatus, see Title, Abstract, paragraphs [02, 07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4; where for brevity mostly example 1 will be referenced) comprising:  
5a first lens group having positive refractive power (i.e. positive group G1, as G2 is positive as so it’s the ratio of f1/f2, see Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4); a stop (stop St, Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4); a second lens group having positive refractive power (i.e. positive group Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4); and a third lens group having one of positive refractive power and negative refractive power (i.e. negative group G3, Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4), disposed in that order from an object side to an image side (in that order from object to image side, see Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4), 
the first lens group including a first-group-first positive lens (e.g. positive L11) and a first-group-second negative lens (i.e. negative L16), disposed in that order from the object side to the image side (as L11 and L16 are in that order from object to image side, in G1, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4), 10the third lens group including a third-group-first negative lens (e.g. L31 or L32) and a third-group- second positive lens (e.g. L33), disposed in that order from the object side to the image side (as L31 or L32 and L33 are in that order from object to image side, in G3, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4), 
a combination of the first lens group (G1) and the second lens group (G2) moving together as a single unit to the object side in focusing from infinity to a close distance to increase a distance between the second lens group and the third lens group (as G1 and G2 integrally move for focusing from long distance/infinity to short distance, as G3 is fixed duriong focusing, thus increasing the distance between G2 and G3, see Abstract, paragraphs [07-18, 45-52, 85-92], see e.g. examples in Tables 1-9, in Figs. 1-4 and Fig. 9), 
15conditional expression (1) below being satisfied:
 
    PNG
    media_image1.png
    14
    227
    media_image1.png
    Greyscale
 (i.e. as spacing between L31 or L32 and L33 and on axis length of G3, satisfies the above range, e.g. value 0.51, given data in Tables 1-9, of Figs. 1-4)
where dL31-L32 denotes air spacing between the third-group-first negative lens and the third- group-second positive lens in the third lens group (i.e. as spacing between L31 or L32 and L33, given data in Tables 1-9, of Figs. 1-4), and  20L3g denotes a distance along the optical axis between an object-side surface of the third-group-first negative lens and an image-side surface of the third-group-second positive lens (i.e. as spacing between L31 or L32 and L33 and on axis length of G3 or length from R19 to R22 surfaces, satisfies the above range, e.g. value 0.51, given data in Tables 1-9, of Figs. 1-4).

Regarding claim 6, Tomioka teaches conditional expression (9) below is satisfied: 
    PNG
    media_image8.png
    14
    212
    media_image8.png
    Greyscale
 
(i.e. as focal length of L11 and focal length of L16 given data in Tables 1-9 satisfies above range, e.g. value -0.69)  
where 30fL11 denotes a focal length of the first-group first positive lens, and fL12 denotes a focal length of the first-group-second negative lens (i.e. as focal length of L11 and L16 lens, given data in Tables 1-9 satisfies above range, e.g. value -0.69) . 


Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, the cited prior art does not disclose or render obvious that conditional expressions (5) and (6) below are satisfied:
 (5) 55.0 < vdn < 95.0
(6) -5.0 < vdn - vdp < 15.0 
where 5vdp denotes the Abbe number of material of the first-group-first positive lens with respect to the d-line, and vdn denotes the Abbe number of material of the first-group-second negative lens with respect to the d-line, in combination with all other limitation of the base claim. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyano “Macro Lens” US 5331465 A also teaches features of the instant invention (see Figs. 1-3 and related descriptions); Yamamoto “ Macro lens, optical apparatus, and method for manufacturing the macro lens,” US 20090153980 A1 also teaches features of the instant invention (see Figs. 1-13 and related descriptions). 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/Primary Examiner, Art Unit 2872